Title: To James Madison from Charles Pinckney, 24 March 1802
From: Pinckney, Charles
To: Madison, James


Dear Sir
Madrid March 24: 1802
I Will thank you to excuse the paper I write on as it is the only paper of this Size I can find the Spaniards using altogether for their Writings the Quarto post & this Size only for covers & common purposes.
This is the third Letter I have written you this fortnight & the reason is to mention to you that from the account just recieved We have every reason to fear that the Vessel which I gave you the account of & which carried my original & second Dispatch to you With the statement of my arrival & reception here & of the number of our claims & their situation has been lost. I therefore take the earliest opportunity to send you a copy of the claims under their different heads, by which you will be enabled to judge of the extent & arduousness of the Business of this Mission. I have unremittingly attended to it & shall continue to do so & it is with pleasure I have seen some Vessels released since I have been here & I am hopeful a disposition to do more. I am moving with great caution—& preparing the best & most probable means of obtaining, if possible the Floridas. The whole of these papers will soon be forwarded to you—that is as soon as I can get a more safe & certain conveyance than the Post commonly is either to Bourdeaux or Cadiz or indeed any port in Spain—the roads being at this time so infested with robbers that I am afraid many of our Letters may have miscarried in that way. Indeed from the interior & remote situation of Madrid I fear this frequently happens. I have heard but once from my children since I left America & but twice or three times from you. I can send you nothing from hence about Amiens to which place all Europe now anxiously looks, as we have different reports every day & none of them true. I have purchased a Book for you which will give you the most recent account of the Mercantile regulations & Duties of Spain & mean to send it by the first good conveyance I can meet as it can not go by Post. I have also Written to all our Consuls for their accounts of the regulations in their different ports & hope to posess you fully of them. When we know what they will do at Amiens I will then endeavour to give you my Opinion of the State of Europe & it’s probabilities. Until then it is impossible even to conjecture for Bounopartes conduc⟨t⟩ in the affair of the Cisalpine makes it extremely difficult to penetrate his further Views. I still hope for the best from him, or at any rate that whatever may happen here, our ark will be suffered to float untouched. I shall be happy to hear from You & with my affectionate respects & best Wishes to the President for his health & honour I remain With the same to you my dear sir Yours Truly
Charles Pinckney
I mentioned to you in my former Letters that the King of Spain goes in the latter End of August or September to Barcelona to meet the Naples Family on account of the double marriage. His Ministers go with him & during this time no Business can be done here of course. Now as Barcelona is very nearly half way to Rome, & I can easily go there from Barcelona, going by Water to Genoa or Naples, & as I shall be able, if no accidents happen, to return to Madrid nearly as soon as the King does, I am hopeful the President will give me leave to go to Rome for a few Weeks, while the King is absent, whom I will accompany as far as Barcelona, & if convenient go from thence, with the Naples Family to Italy. If I obtain the Presidents permission for this Short absence, & I should notwithstanding find any unforeseen occurrences arise⟨n⟩ which Would make my presence necessary with the Spanish court, I will then be governed by circumstances & not go. As I am to stay sometime longer at this court I wish much to see Italy, & as the indulgence of these short absences has been generally granted to other ministers I am sure it will be also very chearfully given to me, for the very little time I expect it will take me to compleat it or occasion me to be absent from my Post In Madrid.
My best to Mr Gallatin, Mr Lincoln Mr: Dearborn & Mr Smith. I am happy to find the New administration move with so much advantage to their Country & Honour to Themselves.
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6). Docketed by Brent. Enclosure not found.


